330 F.2d 616
Graydon W. FLORENCE, Jr., Plaintiff-Appellant,v.Dr. Robert W. CAMBRON et al., Defendants-Appellees.
No. 15521.
United States Court of Appeals Sixth Circuit.
April 8, 1964.

Appeal from United States District Court; Roy M. Shelbourne, District Judge.
Harry L. Hargadon, Jr., Louisville, Ky.  (Hargadon, Hargadon, Lenihan & Harbolt, Louisville, Ky., on the brief), for appellant.
Lively Wilson, Louisville, Ky.  (Robert G. Breetz, Lively M. Wilson, Stites, Peabody & Helm, Louisville, Ky., on the brief), for appellees.
Before O'SULLIVAN and PHILLIPS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
This cause having come on to be heard upon the record and briefs and arguments of counsel, and it appearing to this Court that the judgment of the District Court should be affirmed,


2
It is ordered that the judgment of the District Court be, and it is, hereby affirmed.